Citation Nr: 0507133	
Decision Date: 03/11/05    Archive Date: 03/21/05

DOCKET NO.  94-33 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for osteoarthritis and 
degenerative disc disease of the cervical spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty training in the Army 
National Guard from November 6, 1984, to March 16, 1985, and 
periodically on inactive duty for training from November 1988 
to June 1990.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 1993 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied service connection for 
osteoarthritis and degenerative disc disease of the cervical 
spine.

In September 1997 and September 2002, the veteran testified 
at personal hearings before two of the undersigned Veterans 
Law Judges.  Transcripts of those hearings have been 
associated with the claims file.

In December 2002, the Board denied service connection for 
osteoarthritis and degenerative disc disease of the cervical 
spine.  The veteran appealed the Board decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
April 2003, the Secretary of VA filed a motion to vacate the 
Board decision and remand it, asserting that the Board had 
not provided sufficient reasons or bases to support its 
conclusion that VA had provided adequate notice to the 
veteran in compliance with the Veterans Claims Assistance Act 
of 2000 (VCAA).  The veteran did not oppose the motion.  The 
Court granted the motion in July 2003.

When the case was returned to the Board, it remanded the 
claim for additional development and adjudicative action in 
compliance with the Secretary's motion for remand.  The case 
has been returned to the Board for further appellate review. 


FINDING OF FACT

The preponderance of the evidence is against a finding that 
the current diagnoses of osteoarthritis and degenerative disc 
disease of the cervical spine had their onset in service, to 
include being manifested to a compensable degree within one 
year following the veteran's discharge from service.  


CONCLUSION OF LAW

Osteoarthritis and degenerative disc disease of the cervical 
spine were not incurred in or aggravated by service and may 
not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify & Assist

The President signed into law the VCAA on November 9, 2000.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  The 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of the VCAA.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a).  These regulations 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction decision, the 
claimant must be provided notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give VA 
everything the veteran has in his possession pertaining to 
the claim.  

In the instant case, VA has notified the veteran of the 
information and evidence not of record that is necessary to 
substantiate his claim for service connection for 
osteoarthritis and degenerative disc disease of the cervical 
spine in a May 2004 letter.  VA informed the veteran that in 
order to establish service connection for degenerative disc 
disease of the cervical spine, he would need to submit 
evidence that he had an injury in service, a current 
disability associated with the cervical spine, which was 
usually established by medical evidence, and a nexus between 
the current disability and service, which was usually 
provided by a medical professional.  The letter also notified 
the veteran that VA was responsible for getting relevant 
records from any federal agency, which included records from 
the military, VA records (which included private facilities 
where VA authorized treatment) and from the Social Security 
Administration.  VA also told the veteran that on his behalf, 
it would make reasonable efforts to obtain any relevant 
records not held by a federal agency, which could include 
records from state or local governments, private doctors and 
hospitals, and current or former employers.  Finally, VA told 
the veteran, "Please provide us with any additional evidence 
or information you may have pertaining to your claim."  

Additionally, VA has notified the veteran the reasons why 
service connection for degenerative disc disease of the 
cervical spine is not warranted in the November 1993 rating 
decision, the December 1993 statement of the case, and the 
April 1995, October 2000, and October 2004 supplemental 
statements of the case.  The veteran was informed that the 
service medical records did not show evidence that he had 
sustained an injury to his cervical spine and that there was 
a lack of evidence of a nexus between the current diagnoses 
of osteoarthritis and degenerative disc disease of the 
cervical spine and service.  The statement of the case also 
fully provided the laws and regulations pertaining to 
entitlement to the benefits sought.  The duty to notify the 
veteran has been satisfied under the circumstances of this 
case.  38 U.S.C.A. § 5103.

The Board recognizes that the VCAA notice sent to the veteran 
was subsequent to the rating decision which gave rise to this 
appeal; however, the Board finds no prejudice to the veteran.  
The veteran was adequately furnished with the type of notice 
required by VCAA and has had an opportunity to identify 
evidence and submit evidence in connection with his claim.  
Any error resulting from VCAA notice subsequent to the 
initial rating decision was harmless error, as it pertains to 
this issue.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
The RO's subsequent actions and notice to the veteran 
effectively cured any VCAA notice defect.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The veteran was informed 
of the evidence necessary to substantiate his claim.  The 
provisions of VCAA have been substantially complied with and 
no useful purpose would be served by delaying appellate 
review of this claim for further notice of VCAA.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  In connection 
with the current appeal, the RO has obtained private medical 
records, dated from 1989 to 1996.  In May 1998, the RO 
attempted to obtain private medical records from Jackson 
Memorial Hospital.  In September 1998, that hospital informed 
VA that it was unable to locate the veteran's name in their 
files.  The veteran was properly informed of VA's inability 
to obtain these records in the October 2000 supplemental 
statement of the case.  The veteran has not reported having 
received treatment from VA.  Additionally, VA has provided 
the veteran with both examinations and medical opinions in 
connection with his claim for service connection.  It does 
not appear that there are additional medical treatment 
records that are necessary to proceed to a decision on the 
issue being decided in this case.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the claim.  The Board finds that 
the evidence of record provides sufficient information to 
adequately evaluate the claim, and the Board is not aware of 
the existence of any additional relevant evidence which has 
not been obtained.  Therefore, no further assistance to the 
veteran with the development of evidence is required.  
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  

II.  Factual Background

Service medical records indicate that the veteran was treated 
for a fall in November 1984.  He was treated for his left 
knee and right shoulder.  An undated record shows that the 
veteran was seen with cramping of his left knee after having 
fallen five to six days prior.  The veteran stated that he 
had hit his right shoulder on the bed, but was doing "OK" 
now.  Following examination, the examiner entered an 
assessment of contusion to the right patella.  Later in 
November 1984, the veteran complained of left knee and back 
pain.  The examiner stated that the veteran's back pain did 
not radiate into the leg.  Seven days later, the veteran was 
seen again for left knee pain.  In February 1985, the veteran 
was seen for left gluteal medial strain.  The veteran 
reported improvement.  In June 1985, the veteran was seen 
with left hip pain, which the examiner noted pre-existed 
service according to the veteran.  The examiner entered an 
impression of musculoskeletal strain and sprain.  

An August 1988 report of medical examination shows that 
clinical evaluation of the veteran's neck and spine was 
normal.  In a report of medical history completed by the 
veteran at that time, the veteran reported receiving 
treatment for his neck from a chiropractor.  

Service medical records from periods of inactive duty 
training show that in March 1989 the veteran was treated for 
complaints of pain in his left shoulder and neck, which he 
stated had been occurring for three weeks.  The examiner 
stated that it was possible that the veteran had a pinched 
nerve.  A March 1989 private treatment note indicated that 
the veteran reported being hit on the left side by an 
automobile in 1967 when he was 13 and that x-rays were 
negative.  He also reported being treated by a chiropractor 
from December 1987 to March 1988 for his neck pain.

A May 1989 letter from a private physician indicated that the 
veteran was diagnosed with degenerative disc disease of the 
C-6/C-7 causing pain in his neck with limitation of motion of 
the head and neck.  A March 1990 letter from a private 
physician indicates that the veteran was "suffering from 
degenerative disc disease of the cervical spine with 
spondylosis at C5."  She recommended that the veteran avoid 
lifting.  An April 1990 memo, entitled, "Request for Review 
of medical Evaluation," shows that the veteran informed his 
unit's trainer that the "injury" was "civilian job 
related."  

Private medical records, dated from 1990 to 1992, show 
treatment for dizziness due to degenerative disc disease, low 
back pain, right shoulder pain, right knee pain, and other 
complaints.  

A July 1993 VA examination report indicated that the veteran 
reported falling in 1984, injuring his left knee, left 
shoulder, and neck.  The veteran reported constant pain in 
his neck since that time.  The examiner diagnosed the veteran 
with post-traumatic arthralgia of the neck.  A July 1993 VA 
x-ray report indicated that the veteran had osteoarthritis 
and degenerative disc disease at C5-6 and C6-7.

In April 1995, the veteran testified before a hearing officer 
at a hearing held at the RO in April 1995.  He stated he 
injured his neck in a fall during basic training.  He stated 
he injured both knees, but that his left knee sustained more 
of the injury.  He also stated he injured his shoulder.  The 
veteran testified he was treated and put on light duty and 
given medication.  The veteran indicated that he remembered 
feeling pain in his neck at the time of the injury, but 
thought that such could not be indicative of a genuine 
problem.  He denied injuring his neck after the 1984 fall.  
He testified that he had not seen a doctor from 1985 to 1989 
because he was physically fit and that exercise would knock 
out his pain.  He stated that in 1989, he experienced neck 
pain that prompted him to see a private physician while on 
annual training.  The veteran's wife testified that he told 
her about the accident after it happened.  She stated that 
the pain in his neck had gotten worse over the years.

The veteran submitted a statement in January 1999 indicating 
that the chiropractor that treated him in 1987 and 1988 was 
no longer in practice.  He stated that he had no further 
evidence to submit.  

In September 1997, the veteran testified at a personal 
hearing before one of the undersigned Veterans Law Judges.  
He reiterated the testimony he had provided at the April 1995 
hearing.  The veteran indicated that he had sought treatment 
for his neck during training between 1988 and 1990.

A June 1999 VA examination report shows that the veteran 
reported being treated for his neck in 1984.  He stated that 
the veteran was in service from "1984 to 1993."  Following 
physical examination, the examiner diagnosed the veteran with 
cervical arthritis with myositis.  In March 2000, the 
examiner issued an addendum to the June 1999 VA examination 
report after reviewing the claims file and the November 1997 
Board remand instructions.  The examiner indicated that the 
only records from service referencing a neck problem were 
dated in 1989.  He went on to state, "[I]f [the veteran] was 
in service in 1987, then he did hurt his neck at that time, 
and he sought treatment during that time."  The examiner 
went on to state his belief that the veteran's neck 
disability was "related to his service in the military to 
the extent that he has developed arthritis in the neck."  He 
also stated that he was "unable to [give] any further 
enlightenment to the question of whether or not his neck 
condition is service related other than to state as [he] 
had."  The examiner noted that the veteran's records 
indicated that he had a problem in 1989, "which did not 
occur at that time, but which was present for approximately 
one year, according to history stated in the medical 
record."

In September 2002, the veteran testified at a personal 
hearing before one of the undersigned Veterans Law Judges.  
The veteran stated that he hurt his neck while in basic 
training in 1984.  He stated that he tripped and had bumped 
his shoulder and his neck.  The veteran testified that he did 
not want to go to a doctor.  He noted that later on he had 
gone to see a doctor for the pain in his shoulder and neck 
and that he was seen regularly for this pain.  The veteran 
stated that the injury in 1984 was the first injury he had 
sustained to his neck.  He stated that the pain in his neck 
was constant from the time of the injury.  The veteran 
testified that the first time he had been diagnosed with 
degenerative disc disease of the cervical spine was in 1987.  
He denied sustaining an injury to his neck between 1984 and 
1987.  He also denied that the injury in 1965 had occurred to 
his neck.  

At the hearing, the veteran submitted a letter from his wife.  
She stated that she and the veteran had been married for 27 
years, and she attested to his good character.  She stated 
the veteran had had pain in his neck since his injury in 
service and simply dealt with it.  The veteran's wife stated 
that she would need to help the veteran at times because of 
the pain.  

In a June 2003 letter from a fellow soldier, who had served 
with the veteran, he attested to the veteran's fall while in 
service.  He noted that following his injury, the veteran had 
been put on profile.

A May 2004 VA report shows that the examiner had an 
opportunity to review the veteran's claims file.  He reported 
past medical history based upon a review of the records in 
the claims file and concluded, "In my opinion, it is less 
likely that the cervical disc disease is related to his 
alleged in-service injury."  

III.  Legal Criteria & Analysis

The veteran contends that service connection for 
osteoarthritis and degenerative disc disease of the cervical 
spine is warranted.  He states that while he was in service, 
he injured his neck during a fall and that the current 
diagnoses of osteoarthritis and degenerative disc disease of 
the cervical spine are the result of the fall in 1984.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection 
for a chronic disease, such as arthritis, may be granted if 
manifest to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2004).  Service 
connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2004).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2004).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for osteoarthritis and 
degenerative disc disease of the cervical spine.  While the 
veteran is competent to state that he injured his neck in 
service, the service medical records do not substantiate the 
veteran's allegation of an in-service injury to the neck.  
The service medical records also do not support the veteran's 
allegation of constant pain in his neck stemming from the 
November 1984 injury.  For example, each time the veteran was 
seen in November 1984 and in 1985, he did not report neck 
pain.  The veteran reported knee, shoulder, and lower back 
pain.  The service medical records are silent for any 
complaints of neck pain and silent for any finding that the 
veteran was put on profile because of neck pain.  

The first showing of a complaint of neck pain was in the 
August 1988 report of medical history, wherein the veteran 
stated he had been seen by a chiropractor for a "neck 
problem."  When seen in early March 1989, the veteran 
reported pain in his left upper shoulder/back for three 
weeks.  In a March 24, 1989, medical record, when reporting 
his "past history (illnesses, accidents)," the veteran 
reported injuries in 1965 and 1967 and being treated for low 
back and neck pain from December 1987 to March 1988.  In an 
April 1990 "Request for Review of medical Evaluation," the 
author noted the veteran reported that "this injury" was 
civilian job related.  It was not until the veteran's claim 
for service connection in June 1993 that he attributed his 
neck pain to an injury he sustained in service.  

The Board finds that the preponderance of the evidence is 
against a finding that the veteran sustained a neck injury 
while in service in 1984.  As stated above, the service 
medical records do not substantiate the veteran's allegation 
that he injured his neck in service or that he had constant 
pain in his neck following the injury.  The veteran was seen 
multiple times in service at the time of the injury and 
subsequently, and those records are silent for any report of 
neck pain.  The veteran has submitted a statement from one of 
his fellow soldiers corroborating that the veteran fell while 
in service.  The service medical records show that the 
veteran had sustained a fall in November 1984, and the Board 
concedes that a fall occurred.  The soldier, however, did not 
state that he had witnessed the veteran sustain an injury to 
his neck; rather, he stated only that the veteran had fallen 
in general.  There was no mention of the specific injury or 
injuries the veteran had sustained at that time.  Thus, this 
statement from the soldier does not establish that the 
veteran sustained an injury to his neck in service.  
Additionally, when reporting his past accidents, in the March 
1989 record, the veteran did not report an injury to his neck 
in 1984.  Rather, he reported injuries that had occurred 30 
years prior.  His silence regarding the 1984 accident, when 
otherwise elaborating about his medical circumstances, 
constitutes negative evidence, which weighs against a finding 
that the veteran sustained an injury to his neck in November 
1984.  For the reasons stated above, the Board has determined 
that the preponderance of the evidence is against a finding 
that the veteran sustained an injury to his neck in November 
1984.

Lending credence to this determination is the lack of 
evidence of continuity of symptomatology from 1984 until 
1987.  The veteran states that while he did not receive 
treatment for his neck pain during that time, he had neck 
pain.  Again, the objective evidence of record does not 
substantiate the veteran's allegation that he had constant 
neck pain beginning in 1984.  The 1989 medical records do not 
show the veteran attributing his neck pain to an in-service 
injury.  Additionally, while it is unclear what "injury" is 
being addressed in the April 1990 "Request for Review of 
Medical Evaluation," it is evidence against a finding that 
the "injury" was sustained during a period of service, as 
the veteran admitted it was a civilian-job-related injury.  

There is no competent evidence that osteoarthritis or 
degenerative disc disease was manifested to a compensable 
degree within one year from the veteran's discharge from 
service.  Finally, there is a lack of competent evidence of a 
nexus between the post service diagnoses of osteoarthritis 
and degenerative disc disease of the cervical spine and 
service.  In a May 2004 medical opinion, a VA examiner, who 
had an opportunity to review the claims file, determined that 
it was less likely that the veteran's degenerative disc 
disease of the cervical spine was related to the in-service 
injury.  This is evidence against the veteran's claim.  
Additionally, in a March 2000 addendum, the VA examiner 
stated that the veteran's neck disability was "related to 
his service in the military to the extent that he has 
developed arthritis in the neck."  However, this statement 
relating the veteran's cervical spine arthritis to service is 
predicated on the assumption that "if [the veteran] was in 
service in 1987, then he did hurt his neck at that time, and 
he sought treatment during that time."  The Board has 
accorded little to no probative value to this medical 
opinion, as it relies on an inaccurate factual premise-that 
the veteran was in service in 1987.  Neither the record nor 
the veteran have shown that the veteran was in service in 
1987.  See Black v. Brown, 5 Vet. App. 177 (1993) (Board is 
not bound to accept medical opinions based on history 
supplied by veteran, where history is unsupported or based on 
inaccurate factual premises); see also Swann v. Brown, 5 Vet. 
App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993); 
Guimond v. Brown, 6 Vet. App. 69 (1993).  The Board has 
accorded high probative value to the May 2004 medical 
opinion, as it is based upon a review of the entire record 
and the facts reported by the examiner are accurate.  

While the veteran has attributed the current diagnoses of 
osteoarthritis and degenerative disc disease of the cervical 
spine to service, he does not have the requisite knowledge of 
medical principles that would permit him to render an opinion 
regarding matters involving a medical diagnosis.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

In the absence of competent evidence of an in-service injury, 
of continuity of symptomatology from the time of the injury 
until 1989, or of a nexus to service, the claim for service 
connection for osteoarthritis and degenerative disc disease 
of the cervical spine is denied.  Accordingly, for all the 
reasons stated above, the Board finds that the preponderance 
of the evidence is against the veteran's claim, and there is 
no doubt to be resolved.  See Gilbert, 1 Vet. App. at 55.


ORDER

Service connection for osteoarthritis and degenerative disc 
disease of the cervical spine is denied.



			
	C. W. SYMANSKI	HOLLY E. MOEHLMANN
	                Veterans Law Judge                                   
Veterans Law Judge
           Board of Veterans' Appeals                       
Board of Veterans' Appeals



______________________________________
JEFF MARTIN
	Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs


